Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, how do two sound signals “from” (line 7) the transducers “combine” (line 8) to form a “superimposition” (line 8) signal both in a first direction toward the surface of the fluid and in a second direction toward the reference element?  Consider that the two signals 12, 14 in Figure 1 are separate, and that they do not appear to combine at all to provide for any superimposition.  

    PNG
    media_image1.png
    409
    609
    media_image1.png
    Greyscale

a superimposition sound signal (11, 12, 13, 14, 18)” (italics and underlining added, lines 12-13), but none of the 5 individual signals (i.e. 11, 12,13, 14, 18) that provide the single superimposition signal appear to combine (or if you will, lay over one another, or even add).  In fact, the same Para 6 subsequently states that that the superimposition sound signal of 5 signals (i.e. 11, 12, 13, 14, 18) “results” (line 13, Para 6) when “two sound signals are superimposed” (italics and underlining added, lines 13-14), seemingly suggestive that the other 3 signals play no part in the “a superimposition sound signal (11, 12, 13, 14, 18)” (lines 12-13).  (This is not consistent, and casts additional doubt on the meaning of superimposition)  Figure 2 provides for a signal 18 that is not even in any way associated with the signals emitted from any of the transducers in Figure 2.  In fact, signal 18 is not apparent in Figure 1 at all.  It’s unclear how Applicant is defining the term superimposition in a manner that is consistent with the specification and drawings.
	If Applicant intends to utilize the limitation “superimposition” in the claims, it is necessary to understand the term’s meaning in relation to the claimed transducers.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861